Citation Nr: 0723824	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  95-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of surgery of Guyon's canal release with shortening 
of the little metacarpal, associated arthritic changes and 
ulnar neuropathy in the medial right hand and wrist to the 
fingers.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia with limitation of flexion.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia 
with limitation of extension, prior to May 2006.

4.  Entitlement to an evaluation in excess of 20 percent for 
left knee chondromalacia with limitation of extension, from 
May 2006.

5.  Entitlement to an evaluation in excess of 20 percent for 
left knee instability, status post arthroscopic debridement, 
from May 2006.




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1971 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A May 1994 RO rating decision granted 
service connection for arthritis of the left knee as part of 
the veteran's already service-connected chondromalacia of the 
left knee, status post arthroscopic surgery left knee, 
evaluated as 10 percent disabling from March 1988; and 
granted service connection for arthritis of the fifth 
metacarpal joint as part of the veteran's already service-
connected residuals of surgery of Guyon's canal release with 
shortening of the right little finger metacarpal right little 
finger, evaluated as 10 percent disabling from November 1, 
1986.  In a December 1994 rating decision, the RO assigned a 
temporary total convalescent rating effective from August 22, 
1994, through September 30, 1994 under 38 C.F.R. § 4.30.

This case was before the Board in June 1997 and March 1998, 
when it was remanded for additional development.  In July 
2000, a hearing was held at the St. Petersburg, Florida RO 
before C.W. Symanski, who is the Veterans Law Judge rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing.  38 
U.S.C.A. § 7102(b) (West 2002).  The Board issued a decision 
in this case in December 2000 which declined to reopen the 
claim for entitlement to service connection for pulmonary 
tuberculosis, and denied the claims for an extension of a 
temporary total convalescence and an increased rating for 
residuals of donor surgery of the right iliac crest. The 
claims for increased ratings for a right hand and left knee 
disability were addressed in a remand order.

The veteran subsequently appealed the Board's December 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act (VCAA) of 2000. 
106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this 
law redefined VA's notice and duty to assist requirements. 
See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2006).  In July 2001, the parties filed a Joint Motion for 
Remand and to Stay Proceedings to allow the Board to consider 
the claim under the revised laws.  On July 17, 2001, the 
Court vacated the Board's December 2000 decision pursuant to 
the Secretary's unopposed joint motion for remand requesting 
reconsideration of the claims.

Thereafter, the Board deferred adjudication of the claims 
pending further development pursuant to 38 C.F.R. § 
19.9(a)(2).  In August 2002, new schedular criteria for 
evaluating finger and skin disabilities became effective.  67 
Fed. Reg. 48784-48787 (July 26, 2002) and 67 Fed. Reg. 49590-
49599 (July 31, 2002).  In June 2003, the Board remanded the 
issues of increased ratings for residuals of donor surgery of 
the right iliac crest, pseudofolliculitis barbae and a right 
hand disability to the RO to provide the veteran notice of 
the regulatory changes and to ensure complete development of 
the claims under the new criteria.  The Board also remanded 
the claim for an increased rating for left knee disability.  
Thereafter, the Board received additional information and 
adjudicated the claim pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) then in effect.  The veteran subsequently 
appealed this decision to the Court.  On October 22, 2003, 
the CAVC vacated the Board's June 2003 decision pursuant to 
the terms of a Joint Motion for Remand requesting the Board's 
consideration of a precedential opinion by the Court issued 
after the Board's decision.  The Board remanded the case to 
the RO in July 2004 for further development.

In a decision dated in January 2006, the Board determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for pulmonary 
tuberculosis, that an extension of a temporary total rating 
beyond September 1994 was not warranted, that the criteria 
for a rating in excess of 10 percent for residuals of donor 
surgery of the right iliac crest had not been met, and that 
the criteria for a compensable rating for pseudofolliculitis 
barbae had not been met.  The Board again remanded the issues 
of entitlement to ratings in excess of 10 percent for right 
hand and left knee disabilities for further development.

The Board finds that the development requested in its January 
2006 remand has been accomplished to the extent possible, and 
that this case is now ready for further appellate 
consideration.

The Board further notes that in more recent rating actions, 
the RO has increased the rating for the veteran's right hand 
and wrist disability to 30 percent and now separately service 
connected the veteran's left knee instability as 20 percent 
disabling from May 2006, and his left knee chondromalacia 
with limitation of extension as 20 percent disabling from May 
2006, and as 10 percent disabling prior to May 2006.  The 
veteran has continued the appeal as to both of his increased 
rating claims, which will include consideration of the 
separate ratings assigned in these recent rating decisions.


FINDINGS OF FACT

1.  The veteran's right hand and wrist disability is 
manifested by symptoms that more nearly approximate moderate 
but not severe incomplete paralysis of the ulnar nerve; the 
complete paralysis of the ulnar nerve and an exceptional 
disability picture as to this disability are not shown. 

2.  The veteran's left knee chondromalacia with limitation of 
flexion is manifested by limitation of flexion of not more 
than 45 degrees with arthritis; an exceptional disability 
picture is not shown.

3.  Prior to May 2006, the veteran's left knee chondromalacia 
with limitation of extension is manifested by full extension 
with arthritis; an exceptional disability picture is not 
shown.

4.  From May 2006, the veteran's left knee chondromalacia 
with limitation of extension is manifested by extension 
limited to 15 degrees with arthritis; an exceptional 
disability picture is not shown.

5.  From May 2006, the veteran's left knee instability, 
status post arthroscopic debridement, is manifested by not 
more than moderate subluxation or instability of the left 
knee; an exceptional disability picture is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of surgery of Guyon's canal release with 
shortening of the little metacarpal, associated arthritic 
changes and ulnar neuropathy of the medial hand and wrist to 
the fingers, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5219-5230 (in effect before and after 
August 26, 2002), 4.124a, Diagnostic Code 8516 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia with limitation of flexion have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5003, 5010 (2006).  

3.  Prior to May 2006, the criteria for an evaluation in 
excess of 10 percent for left knee chondromalacia with 
limitation of extension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5261, 5003, 5010 (2006).

4.  From May 2006, the criteria for an evaluation in excess 
of 20 percent for left knee chondromalacia with limitation of 
extension have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5261, 5003, 5010 (2006).

5.  From May 2006, the criteria for an evaluation in excess 
of 20 percent for left knee instability, status post 
arthroscopic debridement, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the VCAA.  In this regard, the record reflects that the 
veteran has been advised on multiple occasions of the 
evidence need to substantiate his claims for increased 
ratings.

First, a December 2004 letter advised the veteran of the 
evidence necessary to substantiate the claims for increased 
ratings, and the respective obligations of VA and the veteran 
in obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A March 2006 letter also advised the veteran of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the December 2004 VCAA letter was provided long 
after the original ratings that denied the claims and did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The RO also subsequently adjudicated the claims for increased 
ratings in the July 2005 supplemental statement of the case, 
rating decisions in June and October 2006, and the April 2007 
supplemental statement of the case.

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claims.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicolson, No. 06-
7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-
7002 (Fed. Cir.  May 16, 2007).  Therefore, another remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.


II.  Entitlement to an Increased Rating for Residuals of 
Surgery of Guyon's Canal Release with Shortening of the 
Little Metacarpal, associated Arthritic Changes and Ulnar 
Neuropathy in the Medial Right Hand and Wrist to the Fingers

Background

The history of this disability shows that service connection 
for this disorder was originally granted by a May 1984 rating 
decision, at which time a 10 percent rating was assigned 
under former Diagnostic Code 5223 for favorable ankylosis of 
the long and little fingers of the right hand.  Thereafter, a 
claim for a rating in excess of 10 percent for this 
disability was denied by the Board in July 1990.  

Thereafter, following the May 1994 rating action's 
establishment of osteoarthritis as secondary to the veteran's 
right fifth metacarpal joint, in September 1994, the veteran 
expressed disagreement with the September 1994 rating 
decision continuation of the 10 percent rating.  

VA joints examination in June 1994 revealed that the veteran 
complained of pain over the entire right hand.  He also 
claimed to experience numbness involving the entire dorsum of 
the hand, from a point 2 inches above the wrist to the 
fingertips.  In 1986, the ulnar nerve had been released in 
the Guyon's canal.  The pain had been temporarily relieved by 
the operation.  Examination of the right wrist showed a well-
healed incision over the dorsum of the bases of the third and 
fourth metacarpals.  There was also a small longitudinal 
incision over the Guyon's canal.  No atrophy was present.  X-
rays of the right hand showed a solidly arthrodesed base of 
the fourth and fifth metacarpals.  This arthrodesed base then 
was, in turn, solidly fused to the carpus.  The diagnosis 
included solidly arthrodesed fourth and fifth metacarpal 
bases, and arthrodesis of the fourth and fifth metacarpal 
bases to the carpus.

At the veteran's hearing at the RO in September 1995, the 
veteran testified that his fourth and fifth fingers were 
fused together and that he had severe arthritis.  

VA joints examination in August 1999 revealed that the 
veteran reported fracturing the base of the fourth and fifth 
metacarpals of the right hand in a motor vehicle accident 
during service in 1972.  Currently, the veteran complained of 
weakness of the right hand and being unable to make a tight 
fist.  Examination of the right hand revealed some bony 
enlargement of the proximal portion of the fourth and fifth 
metacapals in the area of the bone graft.  After much 
coaxing, with the exception of the little finger, the veteran 
was able to touch the palmar crease.  The clinical diagnosis 
included postoperative bone graft fourth and fifth 
metacarpals.  The examiner noted some impairment of the right 
little finger in that it was overlapping the ring finger when 
the veteran made a tight fist.

At the veteran's hearing before the Board in July 2000, the 
veteran complained of constant pain in the fourth and fifth 
fingers of the right hand.

VA joints examination in February 2001 indicated that the 
veteran complained of stiffness in the ring and little 
fingers of the right hand.  Examination of the right hand 
revealed that the veteran lacked the last centimeter of 
touching the palm with his ring finger and one and a half 
centimeters of being able to touch the palm with the little 
finger.  This examiner found no evidence of any effusion, 
ankylosis, or paralysis of any of the fingers of the right 
hand.  The examiner did note a subjective diminished nerve 
sensation in the fourth and fifth fingers.  The diagnosis 
included status postoperative fusion of the carpometacarpal 
joints of the right wrist.  

VA examination in September 2002 revealed that the veteran 
stated that he had difficulty using his right hand.  
Examination of the right hand revealed restricted motion of 
the fourth and fifth fingers that was described as quite 
severe.  His fourth finger could reach to within 2 inches of 
the palmar crease, his little finger could come within 3 
inches, and both fingers together came within 1 inch.  X-rays 
revealed minimal degenerative arthritic changes in the joints 
of the finger.

VA joints examination in January 2005 revealed that the 
veteran reported occasional swelling of the right hand.  
Examination indicated that the veteran was unable to touch 
the palm of his hand with his ring and little finger.  

VA hand examination in May 2006 revealed that the examiner 
found a neuropathic picture from the level of the wrist 
distally of the ulnar nerve plus localized pain and arthritis 
with pain over the fusion site at the metacarpals and carpals 
of the right hand.  The examiner further noted that the 
veteran had developed enthesitis specifically in the medial 
three fingers and metacarpals plus the medial two 
interosseous spaces between those metacarpal bones and carpal 
bones.  The examiner also noted some ankylosis, markedly 
restricted movement of the fourth and fifth fingers, loss of 
pinch or fine grip, and moderate atrophy.  In summary, the 
examiner found that the veteran had virtual loss of useful 
function in his right dominant hand.  Physical examination of 
the distal interphalangeal joint of the ring finger revealed 
stiff ankylosis with no movement, and there was moderately 
severe carpal and metacarpal fusion and almost ankylosed 
joins in the small and ring finger of the right hand.  
Flexing the veteran's fingertips to the palmar crease of the 
right hand left a measurable gap of 2.4 centimeters with the 
small finger, and a 1.5 centimeter gap for the ring finger.  
The veteran could only extend his right wrist 0 to 20 degrees 
both actively and passively, and he stopped secondary to pain 
at that point.  Right wrist palmar flexion was 0 to 12 
degrees passively, 0 to 10 degrees actively, and the veteran 
exhibited signs of pain at the end of both ranges of flexion.

In his diagnosis, the examiner noted that the veteran had 
osteoarthritis of the finger joints in the right hand.  He 
also noted that the veteran had a permanent ulnar neuropathy 
with moderate numbness, paresthesias, and dysesthesias in the 
medial hand and wrist to the fingers.  He also reiterated 
that there was a marked loss of strength  in the medial 
aspect, especially in the fourth and fifth fingers.  The 
range of motion of the wrist revealed dorsiflexion to 20 
degrees with pain, and that the veteran could palmar flex 0 
to10 degrees actively and 0 to 12, passively, both with pain.  
Normal palmar flexion was noted to be from 0 to 80 degrees.  
The veteran's additional limitation on use due to pain was 
noted to be from a combination of posteroperative residuals 
of fusion and weakness, and that some of the other 
symptomatology was not only due to the ulnar nerve damage, 
arthritis of the finger and hand joints, and the enthesis or 
enthesitis in the area of the surgery, but virtually 
everything that occurred as a result of this disability.


Rating Criteria and Analysis

The veteran's right hand and wrist disability is currently 
rated as 30 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 for moderate incomplete paralysis of the 
ulnar nerve.  Severe incomplete paralysis of the major hand 
warrants a 40 percent rating.  Complete paralysis of the 
major hand warrants a 60 percent rating.  Complete paralysis 
is demonstrated where there is a "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
atrophy very marked in the dorsal interspace and thenar and 
hypothenar eminences, loss of extension of the ring and 
little fingers precluding the spread of the fingers (or 
reverse), inability to adduct the thumb, and weakened flexion 
of the wrist.

The record reflects that the primary residuals of the 
veteran's right hand fracture involve the fusion of the 
fourth and fifth fingers at the carpals and metacarpals, the 
shortening of the fifth finger, and numbness and pain 
associated with damage to the ulnar nerve.  It is also noted 
that there is marked limitation of motion of the fourth and 
fifth fingers, and that while there may not be ankylosis in a 
highly technical sense, giving the veteran the benefit of the 
doubt, the Board finds that this is sufficient evidence of 
ankylosis for the application of Diagnostic Code 5223.  
However, as favorable ankylosis of two digits corresponds to 
a maximum rating of 10 percent, application of this 
Diagnostic Code would not entitle the veteran to a higher 
rating.  The Board further finds that as there is no evidence 
that the long finger of the right hand is ankylosed, 
Diagnostic Code 5222 is not for application, and that in any 
event, this Diagnostic Code does not provide for a rating 
higher than 20 percent for ankylosis of the long, ring, and 
little fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5219-5230 (in effect before and after August 26, 2002).  A 
separate 10 percent rating for the limitation of motion of 
the fourth and fifth fingers would not be available, because 
the current 30 percent rating under Diagnostic Code 8516 is 
found to consider loss of extension of the ring and little 
fingers and moderate atrophy of the fingers, and to rate 
these symptoms under two different diagnostic codes would be 
prohibited as pyramiding.  38 C.F.R. § 4.14 (2006).

The Board further notes that it has also considered whether 
the veteran's pain on motion of the fourth and fifth fingers 
of the right hand would entitle the veteran to a higher 
rating, but since the veteran's 30 percent rating is already 
higher than the highest rating warranted for limited motion 
(ankylosis under Diagnostic Code 5223), a higher rating for 
pain is not warranted.  See Johnston v Brown, 10 Vet. App. 80 
(1997).  The veteran's arthritis would also not provide a 
basis for a higher rating since arthritis is also rated based 
on limitation of motion of the affected joint.  

The Board has also considered whether the limitation of 
motion of the veteran's right wrist could provide a basis for 
a separate or higher rating.  However, ankylosis of the wrist 
is not shown, and a 10 percent rating under Diagnostic Code 
5214 requires that dorsiflexion is limited to less than 15 
degrees or that palmar flexion is limited in line with the 
forearm, and neither of these findings have been 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 
5215 (in effect before and after August 26, 2002).  In 
addition, as there is no compensable limitation of motion of 
the right wrist, there is no additional uncompensated motion 
loss that can form the basis of a higher rating based on 
pain.  38 C.F.R. § 4.40, 4.45 (2006).  The Board would also 
again note that weakened flexion of the wrist is also rated 
under Diagnostic Code 8516 such that a separate 10 percent 
rating for limitation of wrist motion under Diagnostic Code 
5214 would also be prohibited as pyramiding.  

Therefore, the Board finds that the only schedular criteria 
that would possibly afford the veteran a rating in excess of 
30 percent for this disability would be found under 
Diagnostic Code 8516, the Code under which the veteran's 
right hand and wrist disability is currently rated.  In this 
regard, while the veteran's service-connected right hand and 
wrist disabilities are significant, there has been no finding 
of a Griffin claw deformity, the May 2006 examiner noted that 
the atrophy of the fingers to be moderate, and the May 2006 
examiner further noted that the symptoms specifically 
associated with the veteran's ulnar nerve damage were 
moderate.  Thus, the Board finds that a preponderance of the 
evidence is currently against a finding of either severe 
incomplete or complete paralysis under Diagnostic Code 8516. 

Finally, while the May 2006 VA examiner did note significant 
current impairment with respect to the veteran's right hand 
and wrist, which limited the veteran's ability to use a 
computer, the record does not otherwise reflect that the 
veteran's right hand and wrist disability is manifested by 
symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321. 


III.  Entitlement to Increased Ratings for the Veteran's 
Service-Connected Left Knee Disability

Background

The history of the veteran's left knee disorder shows that 
service connection for left chondromalacia was originally 
established pursuant to a Board decision in July 1990.  
Thereafter, an August 1990 rating decision assigned a 10 
percent rating, effective from October 1986, and a May 1994 
rating decision established service connection for arthritis 
as secondary to the veteran's service-connected left knee 
disorder.  

VA joints examination in June 1994 revealed that the veteran 
complained of left knee pain since 1972, and that he had had 
two arthroscopic procedures on the knee, the first in 1987.  
Physical examination revealed no effusion and that the right 
quadriceps measured 19 inches compared to 19 1/2 inches on 
the left.  The veteran would only extend the knee about 45 
degrees of flexion.  However, passive range of motion was 
full.  X-rays were interpreted to reveal moderate narrowing 
of the medial joint space and rather marked narrowing of the 
patellofemoral space.  The diagnosis included osteoarthritis 
of the left knee.

VA treatment records from August 1994 reflect an impression 
of mechanical complaints of locking in the left knee with 
diagnostic evidence of a meniscus tear.  Following a surgical 
procedure in August 1994, the diagnosis was reactive 
synovitis, previous medial meniscectomy.  In October 1994, it 
was noted that two months earlier, the veteran had undergone 
a lateral partial meniscectomy for a torn lateral meniscus.  
The assessment was status post lateral meniscectomy and left 
knee degenerative joint disease (DJD).

At the veteran's hearing at the RO in September 1995, the 
veteran testified that there was still swelling and pain in 
his left knee following the surgery in August 1994.

Private treatment records from December 1997 reflect that the 
veteran's complaints included left knee pain.  

VA joints examination in August 1999 revealed that the 
veteran reported originally injuring his left knee in a motor 
vehicle accident, when his left knee struck the dashboard and 
he suffered a laceration in the area of the mediofemoral 
condyle.  Following the veteran's partial meniscectomy in 
August 1994, the veteran's left knee continued to be painful 
with increased pain following fatigue.  It had also been 
swollen since his last surgery.  The veteran denied any 
complaints of locking or instability.  Physical examination 
revealed no evidence of effusion.  The range of motion about 
the left knee was from 0 to 110 degrees of flexion.  
Collateral and cruciate ligaments were intact.  There was no 
evidence of any subluxation or lateral instability, and both 
quadriceps and knees were of equal measurement.  The 
diagnosis included status post multiple arthroscopic 
procedures, left knee.  The examiner reiterated that there 
was no evidence of any subluxation or lateral instability, no 
effusion of the knee, and no history of locking.

At the veteran's hearing before the Board in July 2000, the 
veteran testified that he continued to have pain and swelling 
in his left knee.

VA joints examination in February 2001 revealed that the 
veteran currently complained of left knee stiffness and that 
it frequently popped.  Physical examination revealed multiple 
old healed arthroscopic portals over the knee and no 
effusion.  There was also no localized tenderness about the 
joint spaces or patellar compression.  The veteran would flex 
the left only to 90 degrees and was resistant to passive 
flexion.  He could fully extend the knee.  His collateral and 
cruciate ligaments were intact and there was no evidence of 
quadriceps atrophy.  The diagnosis included status 
postoperative arthroscopic shaving of the left knee for 
chondromalacia and postoperative arthroscopic debridement 
left medial meniscus.  

VA examination in September 2002 revealed that the veteran 
reported continued problems with his left knee following his 
most recent surgery in August 1994.  He had continued to have 
pain, and had used a cane since 1996.  Examination of the 
left knee revealed active range of motion between minus 30 to 
70 degrees and then passive range of motion from 70 to 80 
degrees, which was very painful.  Weakness of the quadriceps 
muscle was noted.  X-rays of the left knee were interpreted 
to reveal significant degenerative changes.  

A private medical evaluation from December 2002 revealed 
moderate effusion and that the veteran was unable to fully 
extend the knee secondary to pain.  The impression was 
suspected interarticular pathology.  

VA joints examination in January 2005 revealed that the 
veteran complained that his left knee was swollen with fluid, 
and that he was due to have drainage of the fluid in about a 
week.  Examination of the left knee revealed that flexion was 
limited to about 90 degrees, and that the veteran resisted 
any efforts at passive flexion.  He was able to fully extend 
his knee.  There was also no evidence of quadriceps atrophy.  

VA joints examination in May 2006 revealed 8 degrees of less 
than full extension to 52 degrees of active flexion.  Pain in 
the knee reportedly began at 30 degrees of flexion and 
continued until 52 degrees of flexion.  With additional 
coaching, flexion was increased to 55 degrees.  The examiner 
then translated these results to 10 degrees short of full 
extension with pain in extension beginning at 15 degrees, and 
flexion with pain beginning at 30 degrees and continuing to 
50 degrees.  After repetitious exercise, flexion was limited 
to 45 degrees and extension was limited by an additional 5 
degrees.  The left knee was also noted to have moderately 
large effusion but no structural laxity, anterior, posterior, 
or lateral.  In his diagnosis, the examiner noted that the 
veteran had come to the point where he now had severe 
osteoarthritis and a severely impaired left knee, which 
required the use of a cane for balance and support.  At the 
end of the May 2006 examination report relating primarily to 
the veteran's right hand disability, the examiner further 
commented on the veteran's left knee disability, noting that 
the veteran's left knee exhibited instability that was slight 
to moderate in degree.  


Rating Criteria and Analysis

Turning next to the veteran's service-connected left knee 
disability, the Board first notes that various components of 
this disorder have now been separately rated.  It will 
therefore be necessary to address each separately rated 
component to determine whether any additional basis exists 
for higher or even additional separate ratings.

With respect to the original disability of left knee 
chondromalacia, the Board notes that this has now been 
identified as left knee chondromalacia with limitation of 
flexion, and the RO has continued the 10 percent rating that 
has been assigned since October 1, 1994.  Thus, since any 
instability of the knee has been considered in a separate 
rating as of May 2006 and loss of extension has been 
considered in other ratings back to 1994, the focus of 
entitlement to an increased rating for left knee 
chondromalacia with limitation of flexion must accordingly be 
on whether the limitation of flexion of the left knee 
warrants a rating higher than 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or the Diagnostic Codes for 
arthritis (38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010), 
and/or whether there is sufficient evidence of lateral 
instability to justify a separate compensable rating for 
lateral instability of the left knee prior to May 2006.  As 
will be shown more fully below, the Board finds that the 
evidence is against a higher rating for limitation of motion 
or a separate compensable rating for lateral instability of 
the left knee prior to May 2006.  

More specifically, Diagnostic Code 5260 provides a 20 percent 
rating for flexion of the leg that is limited to 30 degrees, 
and a 30 percent rating for flexion of the leg that is 
limited to 15 degrees, and there is no evidence that the 
veteran's loss of flexion has ever been limited to 30 
degrees.  Moreover, since arthritis is also based on the 
limitation of motion of the affected joint, the veteran's 
left knee arthritis would not provide a basis for a higher 
rating.  Even when considering the veteran's pain, since the 
Board cannot find examination findings revealing flexion 
limited to more than 45 degrees (and this was following 
repetitious use in the most recent joints examination), there 
is no additional uncompensated limitation of flexion that 
could provide a basis for a higher rating for pain on 
functional use.  38 C.F.R. §§ 4.40, 4.45.  

As for the existence of lateral instability prior to May 
2006, the Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 
5257 provides a 10 percent rating for slight recurrent 
subluxation and lateral instability of the knee, a 20 percent 
rating when such impairment is moderate, and a 30 percent 
rating when such impairment is severe.  However, the Board 
finds that while the veteran reported the use of a cane since 
1996 for both balance and support, the results of numerous 
examinations conducted between 1994 and 2006 consistently 
indicated no ligament laxity.  Consequently, the Board finds 
that there is no basis to assign a separate rating for 
recurrent subluxation or lateral instability of the left knee 
prior to May 2006.  


Accordingly, the Board initially finds that a preponderance 
of the evidence is against entitlement to a rating in excess 
of 10 percent for left knee chondromalacia with limitation of 
flexion.

Turning next to the veteran's left knee chondromalacia with 
limitation of extension, the Board first notes that the RO 
has assigned a 10 percent rating for this aspect of the 
veteran's left knee disorder prior to May 2006, and a 20 
percent rating after May 2006.  In this regard, the Board 
would simply note that essentially every finding relevant to 
left knee extension entered prior to May 2006 reflects that 
the veteran was capable of full extension.  Diagnostic Code 
5261 relates to limitation of extension of the leg, and 
provides a noncompensable rating for extension limited to 5 
degrees, a 10 percent rating for extension limited to 10 
degrees, a 20 percent rating for extension limited to 15 
degrees, a 30 percent rating for extension limited to 20 
degrees, a 40 percent rating for extension limited to 30 
degrees, and a 50 percent rating for extension limited to 45 
degrees.  Thus, as the evidence overwhelming shows a lack of 
any evidence of limitation of extension until May 2006, the 
Board finds there is clearly no basis for a rating higher 
than 10 percent for limitation of extension prior to that 
date.  The Board would again note that since arthritis is 
based on limitation of motion of the affected joint, there is 
also no basis for a higher rating based on the veteran's 
arthritis.  The lack of any compensable limitation of 
extension prior to May 2006 also precludes any assignment for 
a higher rating due to pain on use.  38 C.F.R. §§ 4.40, 4.45.

As for entitlement to a rating in excess of 20 percent for 
limitation of extension as of May 2006, examination at that 
time revealed extension was 10 degrees short of full and then 
reduced by another 5 degrees with repetitious exercise.  
Thereafter, the RO increased the rating for limitation of 
extension to 20 percent based on findings consistent with a 
10 percent rating that thereafter warranted a 20 percent 
rating for limitation of extension to 15 degrees due to pain.  
Once again, as arthritis is based on limitation of motion, it 
would not entitle the veteran to a higher rating, and there 
is no additional uncompensated extension loss that can form 
the basis for an even higher rating for pain on use of the 
left knee.  

Consequently, for all of the above-noted reasons, the Board 
finds that a preponderance of the evidence is against a 
rating in excess of 10 percent for left knee chondromalacia 
with limitation of extension prior to May 2006, and a rating 
in excess of 20 percent for left knee chondromalacia with 
limitation of extension after May 2006.

Finally, turning to the issue of entitlement to a rating in 
excess of 20 percent for instability of the left knee after 
May 2006, the Board notes that although the May 2006 examiner 
concluded that the veteran's left knee disability did exhibit 
lateral instability at the time of this examination, the 
Board notes that he specifically found moderately large 
effusion but no structural laxity, anterior, posterior, or 
lateral, and further noted that the veteran's left knee 
exhibited instability that was slight to moderate in degree.  
Thus, the Board finds that a preponderance of the evidence is 
also against a finding that the veteran's left knee 
instability is manifested by more than moderate recurrent 
subluxation or lateral instability, and that entitlement to 
the maximum rating of 30 percent for severe knee impairment 
under Diagnostic Code 5257 is not shown.  The Board also 
finds that the current 20 percent rating for instability 
contemplates the effusion, laxity, locking, and pain 
resulting from the internal derangement of the knee, and 
therefore a separate rating for the same symptoms under 
either Diagnostic Code 5258 or 5259 would not be warranted on 
the basis that it would violate 38 C.F.R. § 4.14.  

Moreover, while the May 2006 VA examiner also noted 
significant current impairment with respect to the veteran's 
left knee disability, the record does not otherwise reflect 
that this disability is manifested by symptoms that are so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.




ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of surgery of Guyon's canal release with shortening of the 
little metacarpal, associated arthritic changes and ulnar 
neuropathy in the medial right hand and wrist to the fingers, 
is denied.

Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia with limitation of flexion is denied.

Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia with limitation of extension prior to May 
2006, is denied.

Entitlement to a rating in excess of 20 percent for left knee 
chondromalacia with limitation of extension from May 2006, is 
denied.

Entitlement to a rating in excess of 20 percent for left knee 
instability, status post arthroscopic debridement from May 
2006, is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


